Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/719,397 has claims 1-20 pending filed on 12/18/2019; there are 2 independent claim and 18 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
No priority has been claimed by the Applicant for the Application No. 16/719,397. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 12/18/2019 are accepted for examination purposes

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated December 18 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrocelli Robert (US PGPUB 20180203641) in view of Shvachko et al (US PGPUB 20170024411). 

As per claim 1:
Petrocelli teaches:
“A method for notifying one or more processes of a creation or removal event associated with a named data element (NDE) created in a coordination namespace, the one or more processes running at one or more distributed computing nodes sharing the coordination namespace, the method comprising” (Paragraph [0004] (various techniques or methods described relate to implementing virtual block storage networks using a tuple-space data model and physical storage distributed across multiple computing devices where the virtual storage network may be implemented and exposed as a single virtual namespace (coordination namespace), while the physical disk storage of the virtual block storage network may be distributed across multiple computing devices and the tuple-space storage engine may coordinate via low-level communication to satisfy data access requests from client devices (e.g., reads, writes, copies, deletions, etc.), and to perform data replication and migration tasks))
 “generating, by a controller running at a computing node, a named data element (NDE) for a requesting process running at the computing node” (Paragraph [0005] and Paragraph [0088] (each said computing device may be configured to execute a software service configured to provide access to a distributed data tuple-space and depending on the request received, a series of tuple-space operations may be generated))
“the NDE having an associated keyname and associated data for storage in a memory associated with the node” (Paragraph [0005] (the computing devices of the distributed storage system may be further configured to receive data access requests using the virtual block device, and determine, based on data identifiers within the requests, whether requested data is accessible via the distributed data tuple-space or is accessible via separate storage systems of the local computing device))
“receiving, at the controller, from the requesting process, a request with notify message to access the stored associated data” (Paragraph [0042] (the logical file system layer may provide a consistent view of multiple physical file systems which may be provided by the abstraction of the physical file system layer and may specify a set of operations (notify message) that a given implementation should include in order to carry out file system requests received through the logical file system layer)).
Petrocelli does not EXPLICITLY disclose: generating, by the controller, responsive to a data access request, a pending notification record for the requesting process, the pending notification record having information including a process identifier for the requesting process to receive a notification of a creation or removal of the generated NDE, the pending notification record stored in the memory at the computing node; detecting, by the controller, another process running at one or more of the distributed computing nodes creating a new named data element for the keyname or removing, by the another process, the generated named data element corresponding to the keyname for the local process; in response to the detecting, identifying, by the controller, in the pending notification record the process identifier of the requesting process; and communicating, by the controller, a notification message to the requesting process corresponding to the process identifier, the notification message indicating to the requesting process of the creating or removing of the generated NDE for the requesting process. 
However, in an analogous art, Shvachko teaches:
“generating, by the controller, responsive to a data access request, a pending notification record for the requesting process, the pending notification record having information including a process identifier for the requesting process to receive a notification of a creation or removal of the generated NDE, the pending notification record stored in the memory at the computing node” (Paragraph [0029] and Paragraph [0031] (the CNodes do not directly apply client requests to their respective states (responsive to a data access request, a pending notification record for the requesting process), but rather redirect them as proposals to the Coordination Engine  for ordering, which processes the namespace state modification proposals (a notification of a creation or removal of the generated NDE) from all CNodes and transform them into the global ordered sequence of agreements))
“detecting, by the controller, another process running at one or more of the distributed computing nodes creating a new named data element for the keyname or removing, by the another process, the generated named data element corresponding to the keyname for the local process” (Paragraph [0042] (each of the CNodes is “aware” of each of the DataNodes  and all other DataNodes whose heartbeats they periodically receive, upon failure of a DataNode, more than one CNode could decide to select a DataNode as a sending DataNode and another DataNode as the recipient of block replicas, to ensure that blocks are not under-replicated and this could result in multiple CNodes selecting multiple replacement DataNodes to store the data blocks previously stored by a failed DataNode))
“in response to the detecting, identifying, by the controller, in the pending notification record the process identifier of the requesting process” (Paragraph [0032] (clients learn about the latest Global Sequence Number (GSN) processed on the CNode to which the client is currently connected))
“and communicating, by the controller, a notification message to the requesting process corresponding to the process identifier, the notification message indicating to the requesting process of the creating or removing of the generated NDE for the requesting process” (Paragraph [0044] (each DataNode may be configured to send all communications to all CNodes in the cluster where each active, working DataNode may be configured to send heartbeats, block reports and messages about received or deleted replicas, etc. independently to each CNode of the cluster)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Shvachko and apply them on teachings of Petrocelli for “generating, by the controller, responsive to a data access request, a pending notification record for the requesting process, the pending notification record having information including a process identifier for the requesting process to receive a notification of a creation or removal of the generated NDE, the pending notification record stored in the memory at the computing node; detecting, by the controller, another process running at one or more of the distributed computing nodes creating a new named data element for the keyname or removing, by the another process, the generated named data element corresponding to the keyname for the local process; in response to the detecting, identifying, by the controller, in the pending notification record the process identifier of the requesting process; and communicating, by the controller, a notification message to the requesting process corresponding to the process identifier, the notification message indicating to the requesting process of the creating or removing of the generated NDE for the requesting process”.  One would be motivated as each node is allowed to modify its namespace replica and updates to one namespace replica must be propagated to the namespace replicas on other nodes such that the namespace replicas remain consistent with one another, across nodes (Shvachko, Paragraph [0023] and Paragraph [0024]).

As per claim 2:
Petrocelli and Shvachko teach the method as specified in the parent claim 1 above. 
Petrocelli further teaches:
“prior to generating a pending notification record for the requesting process, returning, by the controller, to the requesting process, the requested associated stored data from the generated NDE” (Paragraph [0005] (for requests to access data within the distributed data tuple-space, the computing devices may translate the requests into tuple-space operations compatible with the distributed data tuple-space, and execute the tuple-space operations which may include determining whether the requested data to be accessed is stored within the local computing device, and/or is stored within one or more remote computing devices and may access the data from the local physical computer storage, and may transmit requests to corresponding services of the remote devices to access the data)).

As per claim 3:
Petrocelli and Shvachko teach the method as specified in the parent claim 1 above. 
Petrocelli further teaches:
“wherein the controller generates multiple NDEs for storage in the associated memory corresponding to the keyname for multiple processes running at one or more distributed computing nodes, the method further comprising” (Paragraph [0051] and Paragraph [0056] (the virtual storage network may be implemented and exposed as a single virtual namespace, while the physical disk storage of the virtual block storage network may be distributed across multiple computing devices which may be connected as a plurality of nodes)).
Also, Shvachko further teaches:
“receiving, at the controller, from other processes of the multiple processes, respective subsequent request with notify messages to access the stored data associated with the requesting process” (Paragraph [0028] (CNodes receives a request to update the namespace from a client which may comprise a RPC for example, CNode 204 receives RPC 1 and CNode 206 receives RPC2. The RPCs may comprise a request to add data blocks to a file, create a file or create a directory))
“generating, by the controller, responsive to each respective subsequent stored data access request, a respective next pending notification record for the respective requesting process, each respective the pending notification record having information including a respective location for the requesting process to receive a notification of a creation or removal of the generated NDE” (Paragraph [0029] and Paragraph [0031] (the CNodes do not directly apply client requests to their respective states (responsive to a data access request, a pending notification record for the requesting process), but rather redirect them as proposals to the Coordination Engine  for ordering, which processes the namespace state modification proposals (a notification of a creation or removal of the generated NDE) from all CNodes and transform them into the global ordered sequence of agreements)).

As per claim 4:
Petrocelli and Shvachko teach the method as specified in the parent claim 3 above. 
Shvachko further teaches:
“linking, by the controller, the pending notification record and each respective next pending notification record to form a list of pending notification records generated for each respective subsequent data access request with notify received for each respective process of the multiple processes, wherein each next pending notification record is appended to a last pending notification record of the list of pending notification records” (Paragraph [0031] (the Coordination Engine processes the namespace state modification proposals from all CNodes and transform them into the global ordered sequence of agreements, the CNodes may then apply the agreements from that ordered sequence as updates to their state, the agreements may be ordered according to a Global Sequence Number (GSN), the GSN may then be used to compare the progress of different CNodes in updating the state of the namespace and keeping that namespace state consistent across CNodes)).

As per claim 5:
Petrocelli and Shvachko teach the method as specified in the parent claim 4 above. 
Shvachko further teaches:
“wherein, in response to the detecting the creating, by another process, a new named data element for the keyname or removing the generated named data element, the method further comprises” (Paragraph [0029] (the CNodes do not directly apply client requests to their respective states, but rather redirect them as proposals to the Coordination Engine for ordering and updates to the CNodes are then issued from the Coordination Engine as an ordered set of agreements))
 “iterating through each pending notification record of the pending notification list, and at each iteration, for a respective process: identifying, by the controller, in a first and each next pending notification record of the list, an indentification information of the respective requesting process” (Paragraph [0042] (each of the CNodes is “aware” of each of the DataNodes and all other DataNodes (iterating through each pending notification record of the pending notification list) whose heartbeats they periodically receive, upon failure of a DataNode, more than one CNode could decide to select a DataNode as a sending DataNode and another DataNode as the recipient of block replicas, to ensure that blocks are not under-replicated))
“communicating, by the controller, a notification message to the respective requesting process at the identified location address indicated in the next pending notification record of the list, the notification message providing an option for the respective process to obtain the data associated with the requesting process” (Paragraph [0044] (each DataNode, according to one embodiment, may be configured to send all communications to all CNodes in the cluster that is, each active, working DataNode may be configured to send heartbeats, block reports and messages about received or deleted replicas, etc. independently to each CNode of the cluster)).

As per claim 11:
Petrocelli teaches:
“A system for notifying one or more processes of a creation or removal event associated with a named data element (NDE) created in a coordination namespace, the one or more processes running at one or more distributed computing nodes sharing the coordination namespace, the system comprising” (Paragraph [0004] and Paragraph [0005] (the distributed storage system implements various techniques that relate to implementing virtual block storage networks using a tuple-space data model and physical storage distributed across multiple computing devices where the virtual storage network may be implemented and exposed as a single virtual namespace (coordination namespace), while the physical disk storage of the virtual block storage network may be distributed across multiple computing devices and the tuple-space storage engine may coordinate via low-level communication to satisfy data access requests from client devices (e.g., reads, writes, copies, deletions, etc.), and to perform data replication and migration tasks))
“one or more data generated by requesting processes running at a current computing node” (Paragraph [0004] (the tuple-space storage engine executing on each of the computing devices of the virtual storage network may coordinate via low-level communication to satisfy data access requests from client devices))
“and a memory storage element associated with a current node of the multi-node computing system sharing the coordination namespace” (Paragraph [0005] (a distributed storage system may include a physical computer storage, a virtual block device, a processing unit, and memory))
“and a controller circuit coupled with the memory storage element, the controller circuit configured to” (Paragraph [0031] (primary storage may include a processor and main memory where the processor includes a central processing unit (CPU) which may retrieve and manipulate data stored in the data storage system))
 “generate, for a requesting process, a named data element (NDE) for a requesting process running at the computing node” (Paragraph [0005] and Paragraph [0088] (each said computing device may be configured to execute a software service configured to provide access to a distributed data tuple-space and depending on the request received, a series of tuple-space operations may be generated))
“the NDE having an associated keyname and associated data for storage in a memory” (Paragraph [0005] (the computing devices of the distributed storage system may be further configured to receive data access requests using the virtual block device, and determine, based on data identifiers within the requests, whether requested data is accessible via the distributed data tuple-space or is accessible via separate storage systems of the local computing device))
“receive, from the requesting process, a request with notify message to access the stored associated data” (Paragraph [0042] (the logical file system layer may provide a consistent view of multiple physical file systems which may be provided by the abstraction of the physical file system layer and may specify a set of operations (notify message) that a given implementation should include in order to carry out file system requests received through the logical file system layer)).
Petrocelli does not EXPLICITLY disclose: generate, responsive to a data access request, a pending notification record for the requesting process, the pending notification record having information including a process identifier for the requesting process to receive a notification of a creation or removal of the generated NDE, and store the pending notification record in the memory at the computing node; detect another process running at one or more of the distributed computing nodes creating a new named data element for the keyname or removing, by the another process, the generated named data element corresponding to the keyname for the local process; in response to the detecting, identify in the pending notification record the process identifier of the requesting process; and communicate a notification message to the requesting process corresponding to the process identifier, the notification message indicating to the requesting process of the creating or removing of the generated NDE for the requesting process. 
However, in an analogous art, Shvachko teaches:
“generate, responsive to a data access request, a pending notification record for the requesting process, the pending notification record having information including a process identifier for the requesting process to receive a notification of a creation or removal of the generated NDE, and store the pending notification record in the memory at the computing node” (Paragraph [0029] and Paragraph [0031] (the CNodes do not directly apply client requests to their respective states (responsive to a data access request, a pending notification record for the requesting process), but rather redirect them as proposals to the Coordination Engine  for ordering, which processes the namespace state modification proposals (a notification of a creation or removal of the generated NDE) from all CNodes and transform them into the global ordered sequence of agreements))
“detect another process running at one or more of the distributed computing nodes creating a new named data element for the keyname or removing, by the another process, the generated named data element corresponding to the keyname for the local process” (Paragraph [0042] (each of the CNodes is “aware” of each of the DataNodes  and all other DataNodes whose heartbeats they periodically receive, upon failure of a DataNode, more than one CNode could decide to select a DataNode as a sending DataNode and another DataNode as the recipient of block replicas, to ensure that blocks are not under-replicated and this could result in multiple CNodes selecting multiple replacement DataNodes to store the data blocks previously stored by a failed DataNode))
“in response to the detecting, identify in the pending notification record the process identifier of the requesting process” (Paragraph [0032] (clients learn about the latest Global Sequence Number (GSN) processed on the CNode to which the client is currently connected))
“and communicate a notification message to the requesting process corresponding to the process identifier, the notification message indicating to the requesting process of the creating or removing of the generated NDE for the requesting process” (Paragraph [0044] (each DataNode may be configured to send all communications to all CNodes in the cluster where each active, working DataNode may be configured to send heartbeats, block reports and messages about received or deleted replicas, etc. independently to each CNode of the cluster)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Shvachko and apply them on teachings of Petrocelli for “generate, responsive to a data access request, a pending notification record for the requesting process, the pending notification record having information including a process identifier for the requesting process to receive a notification of a creation or removal of the generated NDE, and store the pending notification record in the memory at the computing node; detect another process running at one or more of the distributed computing nodes creating a new named data element for the keyname or removing, by the another process, the generated named data element corresponding to the keyname for the local process; in response to the detecting, identify in the pending notification record the process identifier of the requesting process; and communicate a notification message to the requesting process corresponding to the process identifier, the notification message indicating to the requesting process of the creating or removing of the generated NDE for the requesting process”.  One would be motivated as each node is allowed to modify its namespace replica and updates to one namespace replica must be propagated to the namespace replicas on other nodes such that the namespace replicas remain consistent with one another, across nodes (Shvachko, Paragraph [0023] and Paragraph [0024]).

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 2 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 3 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 4 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 5 above.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrocelli Robert (US PGPUB 20180203641) in view of Shvachko et al (US PGPUB 20170024411) and in further view of Holbrook et al (US PGPUB 20160253098). 

As per claim 6:
Petrocelli and Shvachko teach the method as specified in the parent claim 5 above. 
Shvachko further teaches:
“wherein the received request with notify message includes a first type notify indicator, the method further comprising” (Paragraph [0037] (a client sends a message to CNode, indicating the client's intention to create a file and write a block of data to the file includes))
 “determining whether the received request with notify message to access the stored associated data from the requesting process is a first request message, and if it is a first request message received, the method further comprising” (Paragraph [0037] (the CNode may then select multiple DataNodes, to which the data block of this newly-created file will be replicated)).
Petrocelli and Shvachko does not EXPLICITLY disclose: generating, by the controller, a pointer in a hash element used for accessing the named data elements, the pointer pointing to a first generated pending notification record of the list of pending notification records for the requesting process. 
However, in an analogous art, Holbrook teaches:
“generating, by the controller, a pointer in a hash element used for accessing the named data elements, the pointer pointing to a first generated pending notification record of the list of pending notification records for the requesting process” (Paragraph [0052] (the shared memory hash table  is a data structure used to implement an associative array of entries, which is a structure that can map the data keys to the data values, the hash table uses a hash function to compute an index (pointer) into an array of entries, from which the correct value can be stored or retrieved)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Holbrook and apply them on teachings of Petrocelli and Shvachko for “generating, by the controller, a pointer in a hash element used for accessing the named data elements, the pointer pointing to a first generated pending notification record of the list of pending notification records for the requesting process”.  One would be motivated as a shared memory hash table that notifies one or more readers of changes to the shared memory hash table where a device modifies a value in the shared memory hash table and where the value has a corresponding key (Holbrook, Paragraph [0005]).

As per claim 7:
Petrocelli , Shvachko and Holbrook teach the method as specified in the parent claim 6 above. 
Shvachko further teaches:
“wherein in response to the detecting, the iterating through each pending notification record of the pending notification list comprising” (Paragraph [0042] (each of the CNodes is “aware” of each of the DataNodes and all other DataNodes (iterating through each pending notification record of the pending notification list) whose heartbeats they periodically receive includes)).
Also, Holbrook further teaches:
 “accessing the hash element associated with the keyname and using the pointer in the hash element to access the first generated pending notification record to obtain the process identifier of the requesting process” (Paragraph [0046] (the shared memory hash table is a data structure used to implement an associative array of entries, which is a structure that can map the data keys to the data values where the hash table uses a hash function to compute an index into an array of entries)).

As per claim 8:
Petrocelli and Shvachko teach the method as specified in the parent claim 5 above. 
Petrocelli further teaches:
“wherein the NDE comprises a tuple record associated with a request for storing data for a process, the tuple record associated with a keyname and storing a tuple metadata for the data associated with the process and a pointer to a memory location storing the associated data” (Paragraph [0062]  and Paragraph [0065] (in the distributed data tuple-space, each computing device node  may be considered to have its own local tuple space, consisting of the portion of its local physical memory dedicated to the distributed data tuple-space, may be accessed directly by the local storage engine and the tuple-space storage engine may include a buffer pool to cache tables and index data as the data is indexed)).
 Petrocelli and Shvachko does not EXPLICITLY disclose: the hash element storing a further pointer to linked list of tuple records associated with a keyname and the controller further using the hash element to point to a pending tuple record of the linked list to access the stored data associated with the respective process. 
However, in an analogous art, Holbrook teaches:
“the hash element storing a further pointer to linked list of tuple records associated with a keyname and the controller further using the hash element to point to a pending tuple record of the linked list to access the stored data associated with the respective process” (Paragraph [0052] (the shared memory hash table  is a data structure used to implement an associative array of entries, which is a structure that can map the data keys to the data values, the hash table uses a hash function to compute an index (pointer) into an array of entries, from which the correct value can be stored or retrieved)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Holbrook and apply them on teachings of Petrocelli and Shvachko for “the hash element storing a further pointer to linked list of tuple records associated with a keyname and the controller further using the hash element to point to a pending tuple record of the linked list to access the stored data associated with the respective process”.  One would be motivated as a shared memory hash table that notifies one or more readers of changes to the shared memory hash table where a device modifies a value in the shared memory hash table and where the value has a corresponding key (Holbrook, Paragraph [0005]).

As per claim 9:
Petrocelli , Shvachko and Holbrook teach the method as specified in the parent claim 8 above. 
Shvachko further teaches:
“wherein the received request with notify message includes a second type notify indicator, wherein in response to the receiving, the method further comprising” (Paragraph [0037] (a client sends a message to CNode, indicating the client's intention to create a file and the data chunks sent to the first DataNode may also comprise an indication of the second DataNode))
 “determining whether the received request with notify message to access the stored associated data from the requesting process is a first request message, and if it is a first request message received, the method further comprising” (Paragraph [0037] (the CNode may then select multiple DataNodes, to which the data block of this newly-created file will be replicated)).
“generating, by the controller, a pointer in a tuple record associated with a process requesting access, the pointer pointing to a first generated pending notification record of the list of pending notification records for the requesting process” (Paragraph [0029] and Paragraph [0031] (the CNodes do not directly apply client requests to their respective states (responsive to a data access request, a pending notification record for the requesting process), but rather redirect them as proposals to the Coordination Engine  for ordering, which processes the namespace state modification proposals (a notification of a creation or removal of the generated NDE) from all CNodes and transform them into the global ordered sequence of agreements)).

As per claim 10:
Petrocelli , Shvachko and Holbrook teach the method as specified in the parent claim 9 above. 
Shvachko further teaches:
“wherein in response to the detecting, the iterating through each pending notification record of the pending notification list comprises” (Paragraph [0037] (a client sends a message to CNode, indicating the client's intention to create a file and write a block of data to the file includes)).
Also, Petrocelli further teaches:
 “accessing the tuple record associated with the keyname and using the pointer in the tuple record to access the first generated pending notification record to obtain the process identifier of the requesting process” (Paragraph [0004] and Paragraph [0005] (translate the local data access requests into tuple-space operations compatible with the tuple-space data model, and/or a tuple-space storage engine configured to provide access to the data tuple-space of the distributed virtual storage network and further configured to receive data access requests using the virtual block device, and determine, based on data identifiers within the requests)).

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 6 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 7 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 8 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 9 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 10 above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al, (US PGPUB 20180150397), a separate distributed buffer cache system may be implemented for a storage client of a distributed storage system. Storage I/O requests may be sent from a storage client to one or more buffer cache nodes in a distributed buffer cache system that maintain portions of an in-memory buffer cache to which the requests pertain. The distributed buffer cache system may send the write requests on to the distributed storage system to be completed, and in response to receiving acknowledgements from the storage system, sending a completion acknowledgement back to the storage client. Buffer cache nodes may update buffer cache entries for received requests such that they are not available for reads until complete at the distributed storage system.
Riddle et al, (US PGPUB 20120017037), approaches for a distributed storage system that comprises a plurality of nodes. Each node, of the plurality of nodes, executes one or more application processes which are capable of accessing persistent shared memory. The persistent shared memory is implemented by solid state devices physically maintained on each of the plurality of nodes. Each the one or more application processes, maintained on a particular node, of the plurality of nodes, communicates with a shared data fabric (SDF) to access the persistent shared memory. The persistent shared memory comprises a scoreboard implemented in shared DRAM memory that is mapped to a persistent storage.
Frank et al, (US PGPUB 20180188993), it provides systems and methods for managing processing, memory, storage, network, and cloud computing to significantly improve the efficiency and performance of processing nodes. More specifically, embodiments of the present invention are directed to a hardware-based processing node of an object memory fabric. The processing node may include a memory module storing and managing one or more memory objects, the one or more memory objects each include at least a first memory and a second memory, wherein: each memory object is created natively within the memory module, and each memory object is accessed using a single memory reference instruction without Input/Output (I/O) instructions. 
Archer et al, (US PGPUB 20130060944), controlling access to a resource in a distributed computing system that includes nodes having a status field, a next field, a source data buffer, and that are characterized by a unique node identifier, where controlling access includes receiving a request for access to the resource implemented as an active message that includes the requesting node's unique node identifier, the value stored in the requesting node's source data buffer, and an instruction to perform a reduction operation with the value stored in the requesting node's source data buffer and the value stored in the receiving node's source data buffer; returning the requesting node's unique node identifier as a result of the reduction operation. 
Rossi et al, “Tuple-based technologies for coordination”, April 8, 2005, Pages 1-27. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163